Citation Nr: 1217142	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-39 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for Type II Diabetes Mellitus.

As support for this claim, as well as others he also had appealed, the Veteran testified at a hearing at the RO in April 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board subsequently, in October 2010, issued a decision granting one of the claims the Veteran had appealed - for service connection for headaches.  However, the Board remanded his remaining claims - for service connection for Type II Diabetes Mellitus, depression, and a skin disorder - to the RO via the Appeals Management Center (AMC) for further development and consideration.

The AMC has since, in October 2010, implemented the Board's grant of service connection for the headaches, assigning an initial 0 percent, i.e., noncompensable rating retroactively effective from November 30, 2004, the date of receipt of this claim.  The Veteran did not appeal this rating and/or effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


He had VA compensation examinations in November 2011, as the Board had directed when remanding his remaining claims for diabetes, depression, and a skin disorder.  The VA examiner confirmed the Veteran's major depressive disorder is secondary to his service-connected low back disability and that the cyst on the nape of his neck at least as likely as not emerged while in service.  The AMC therefore issued a decision in March 2012 granting service connection for the major depressive disorder and cysts on his neck and chest.  The AMC assigned an initial 30 percent rating for his major depressive disorder, retroactively effective to the receipt of this claim on November 30, 2004, and a higher 70 percent rating as of November 14, 2011, the date of the VA compensation examination on remand.  The AMC assigned an initial 0 percent (noncompensable) rating for the cysts on his neck and chest, also retroactively effective from the receipt of this claim on November 30, 2004.  So, as already indicated, according to the holding in Grantham, if he wants to contest these ratings and/or effective date, he has to separately appeal these "downstream" issues, and he has not to date.

Hence, the only claim that remains concerns whether he also is entitled to service connection for Type II Diabetes Mellitus.


FINDINGS OF FACT

1.  During service, a Medical Evaluation Board (MEB) hospital summary report dated in November 1999 indicated a glucose measurement of 101, and an Intel Medical Monitoring Report dated in March 2000 showed a glucose reading of 139, but Type II Diabetes Mellitus was not resultantly diagnosed at any time during the Veteran's military service.

2.  There also was no objective indication of Type II Diabetes Mellitus within one year following his discharge from service, meaning by March 2001, certainly not to the required minimum compensable degree of at least 10-percent disabling.

3.  A VA compensation examiner also has determined the Type II Diabetes Mellitus the Veteran now has is not etiologically linked to his military service, but, instead, is more so attributable to many other factors such as his obesity and family history.


CONCLUSION OF LAW

The Veteran's Type II Diabetes Mellitus was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all elements of this claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). 


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2005, prior to initially adjudicating his claim in the June 2005 decision at issue, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

As for the Dingess requirements, he was not also apprised of the "downstream" disability rating and effective date elements of his claim because the RO issued that March 2005 letter before the Court made its decision in Dingness, which was not until 2006.  It therefore cannot be expected that letter would have addressed the downstream elements of the claim because Dingess had not been decided.  And, in any event, not receiving this additional notice is nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  Since the Board will conclude below that the preponderance of the evidence is against his underlying claim for service connection, the downstream disability rating and effective date elements of his claim are ultimately moot.  So not receiving this additional notice is not outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court made clear that VCAA notice errors in timing or content are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his service treatment records (STRs) and VA treatment records.  Also on file are his private treatment records.  He also had opportunity to testify at a hearing before the undersigned Veterans Law Judge.  And following and as a result of the Board remanding this claim in October 2010, the AMC arranged for a VA compensation examination in November 2011 for a medical nexus opinion concerning the etiology his Type II Diabetes Mellitus, but especially insofar as whether it incepted during his service or is related or attributable to his service versus other unrelated factors or causes.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The report of this examination contains the findings and medical opinion needed to address this determinative issue of causation.  Hence, there was compliance with this remand directive in obtaining this necessary opinion.  See, e.g., Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with a remand directive, as a matter of law, and that the Board itself commits error in failing to ensure compliance).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing when it is acceptable to instead have "substantial," if not "exact," compliance).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Thus, as there is no indication that any other relevant evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.


II.  Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like diabetes mellitus are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


Turning now to the facts of this particular case.  There is no disputing the Veteran has Type II Diabetes Mellitus, which is perhaps the most fundamental requirement of his claim since, without this threshold minimum level of proof, there cannot be a valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Proof of this comes in the way of the report of his November 2011 VA compensation examination confirming he has Type II Diabetes Mellitus.  So there is no questioning he has this claimed condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Consequently, resolution of this appeal instead turns on whether the Type II Diabetes Mellitus is attributable to his military service - in particular, whether his marginal or elevated glucose readings in service, in November 1999 and March 2000, were early or prodromal indications of this condition, although it was not actually diagnosed until later, after service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs include a Medical Evaluation Board hospital summary report dated in November 1999 indicating a glucose level of 101, as well as an Intel Medical Monitoring Report dated in March 2000 showing that results from tests and examination performed in February 2000 were normal except for a glucose level of 139 and cholesterol level of 249.  It was recommended that he follow up with his personal physician regarding these two abnormal findings.

So there is at least some indication of elevated blood sugar while in service, although those readings in service apparently were not so elevated or abnormal as to have warranted or resulted in an actual diagnosis of Type II Diabetes Mellitus.

Indeed, despite the recommendation near the end of his service that he follow up or consult with his private treating physician, apparently once out of service, there is no indication the Veteran had any subsequent complaints or symptoms referable to Type II Diabetes Mellitus until 2004, at the earliest, so some 4 years after his service ended and, thus, well beyond the one-year grace period following his service allowing for the presumption that diabetes was incurred during his service, if manifested to the minimum compensable degree of at least 10-percent disabling.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, the minimum compensable rating of 10 percent for Diabetes Mellitus requires the condition is manageable by restricted diet only.  Note (1) in this code indicates to evaluate compensable complications separately unless they are considered part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) indicates that, when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Here, though, there was no such conclusive diagnosis or indication of diabetes within this one-year presumptive period following the Veteran's service.

And while he has alleged that he was first diagnosed with Type II Diabetes Mellitus in 2001, so considerably earlier than 2004 and within this one-year presumptive period following the conclusion of his service, he also indicated to the November 2011 VA examiner that he did not initially receive this diagnosis until 2002, so admittedly beyond this presumptive period.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is credible, the Board may consider internal inconsistency of statements, facial plausibility, and consistency with other evidence).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See, too, Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's lay statements, it may consider whether self-interest may be a factor in making such statements).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for the symptoms.  
So the Board cannot conclude a Veteran's lay testimony lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence); and Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).


The Board, however, may consider this absence of any documentary evidence during these intervening years as one of the factors, just not the only or sole factor, in making this credibility determination, particularly when there is a substantial gap of time between the potentially relevant symptom, event or incident in service and the eventual manifestation or diagnosis after service of the claimed condition.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Indeed, both in Buchanan and other precedent cases, the Federal Circuit Court recognized the Board's "authority to discount the weight and probity of lay evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Because of this looming uncertainty over whether the glucose readings in service were early indications of the later diagnosed Type II Diabetes Mellitus, the Board remanded this claim in October 2010 for a medical nexus opinion concerning this determinative issue of the etiology of the diabetes - but particularly in terms of whether it incepted during the Veteran's service or is related to his service.

He had this requested examination in November 2010, but the VA examiner failed to provide a medical nexus opinion concerning the onset of the Diabetes Mellitus.  A subsequent examination was then provided in November 2011.  In the report of this additional examination, the examiner indicated that he had reviewed the Veteran's STRs and post-service medical treatment records for the pertinent history.  He determined the etiology of the Type II Diabetes Mellitus could not be determined, and that it was likely multi-factorial.  He identified the Veteran's risk factors as his morbid obesity, which causes Diabetes Mellitus to be more prevalent, and familial history of Diabetes Mellitus.  This examiner also indicated there was no evidence of a prodromal (early) state of Type II Diabetes Mellitus prior to, or shortly after, the Veteran's discharge from service.  In coming to this conclusion, this examiner addressed the July 1999 STR showing a glucose level of 101 and indicated that a glucose level of 101 was normal and did not suggest Diabetes.  Additionally, he noted that the report of a July 1999 VA Compensation examination performed by QTC Services showed a glucose level of 83, which also was normal and not suggestive of Diabetes.  Finally, he discussed the March 2000 Intel Medical Monitoring Report documenting a glucose level of 139, noting that the report itself provided no indication of the fasting state at the time of test and, therefore, no conclusions could be made.  He explained that non-fasting glucose can be used to diagnose Diabetes Mellitus if the measurement is 200 or higher, which in this case it was not.  In summary, he concluded the available evidence did not support a diagnosis of Diabetes Mellitus or the prodrome of Diabetes as of the July 1999 readings.  Therefore, it was less likely than not that the claimed Type II Diabetes Mellitus developed over the brief period between July 1999 and February 2000, the date of the Intel medical report documenting a glucose reading of 139.  He further noted that, following that February 2000 glucose measurement of 139, no treatment records showing a formal diagnosis of Type II Diabetes Mellitus were available until 2004.

The examiner also indicated that, if treatment records dated after February 2000, but prior to 2004, were provided, they may provide additional evidence to support a conclusion either way.  However, to this date, neither the Veteran nor his representative has indicated that any such treatment records are available to suggest an earlier onset of his diabetes.  So in the absence of any such supporting evidence, this VA compensation examiner disassociated the Type II Diabetes Mellitus from the Veteran's military service, including from his July 1999 Medical Evaluation Board examination report showing a glucose reading of 101 and the March 2000 Intel Medical Monitoring Report showing a glucose measurement of 139.

There is no medical opinion in the file refuting this VA examiner's conclusions.  And the Board finds that this VA examiner's opinion is well-reasoned and based on an objective clinical evaluation of the Veteran and his specific circumstances.  Hence, the opinion has the proper factual foundation and predicate and is thus entitled to a lot of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  And while the Board is sympathetic to the Veteran's claim, in the absence of competent medical evidence linking his Type II Diabetes Mellitus to his military service, the preponderance of the evidence is against his claim.  Diabetes Mellitus is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Indeed, diabetes is not diagnosed until there are sufficient objective clinical findings to warrant the diagnosis, including as mentioned a sufficiently elevated glucose (blood sugar) level.  So this is not a situation where the Veteran, himself, can make this diagnosis and move this diagnosis closer to when he was in service.

So the Board must find that the most probative, i.e., competent and credible, evidence of record indicates his Type II Diabetes Mellitus did not incept in service and is not attributable to his service.  Although, as mentioned, he is entitled to the benefit of the doubt where the evidence for and against the claim is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The claim for service connection for Type II Diabetes Mellitus is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


